Fourth-Quarter and Full-Year 2011 Financial Results February 28, 2012 Grupo TMM Forward-Looking Statements 2 On Today’s Call •José Serrano, Chairman and CEO •Jacinto Marina, Deputy CEO •Carlos Aguilar, CFO •Luis Ocejo, Maritime •Roberto Martínez, Ports and Terminals 3 Maritime Utilization Above Industry Average *Millions of U.S.$ 4 Product Tankers Y2011 Offshore Vessels Net Debt Reduced $26.9m in 2011 As of 12/31/10 As of 12/31/11 Mexican Trust Certificates** Securitization Facility Other Corporate debt Total Debt Cash Net Debt •Peso-denominated debt reduced $93.9m from depreciation of peso vs. dollar •Net debt reduced $26.9m in Y2011 •FCF of $3.6m at year end •Of total debt, only 2.3%, or $17.2m, is short term *Millions of U.S.$ 5 *Book Value ** 20-year term, peso denominatedand non-recourse to the Company Exchange Rate:12.38 pesos/dollar at 12/31/10 and 13.95 pesos/dollar at 12/31/11 Total Debt* Consolidated Revenue *Millions of U.S.$ 6 -12.6% -11.9% Consolidated Operating Profit *Millions of U.S.$ 7 Non-Recurring Benefit One-Time Charge Operating Results Q4 2010 Q4 2011 FY2010 FY2011 Operating Results With One-Time Charges and Benefits -39.4% -41.5% Consolidated EBITDA and Net Income *Millions of U.S.$ 8 -21.7% -61.5% Consolidated EBITDA Net Income +118.9% Maritime Financial Results 9 *Millions of U.S.$ Revenue Operating Profit -31.2% -30.4% -14.4% -6.8% Maritime Financial Results *Millions of U.S.$ 10 EBITDA EBITDA Margin -18.7% -2.5 pp Maritime Financial Results *Millions of U.S.$ •Offshore Vessels •Harbor towage ØIncreased ship calls ØHigher average revenue /call 11 Y2011 Revenue TMM’s Maritime Fleet Fleet: 28 Fleet: 6 Fleet: 5 Fleet: 2 Offshore Vessels - Sound of Campeche Product Tankers - Pacific Coast & Gulf of Mexico Harbor Towage - Manzanillo Chemical Tankers - Gulf of Mexico inter- coastal services 12 Ports and Terminals Financial Results *Millions of U.S.$ 13 Revenue Operating Profit -18.1% +9.3% -43.7% -11.5% •Q/Q cruise ship calls at Acapulco decreased from 46 calls to 6 calls, mainly due to cruise ship lines changing routes Ports and Terminals Financial Results
